UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------X
ROBIN A. PATRUSKY,

                       Appellant,                   MEMORANDUM & ORDER
                                                    18-CV-2207(JS)
           -against–

JUNGLE TREATS, INC.,

                    Appellee.
---------------------------------------X
APPEARANCES
For Appellant:      Michael A. Farina, Esq.
                    Robert L. Pryor, Esq.
                    Pryor & Mandelup, LLP
                    675 Old Country Road
                    Westbury, New York 11590

For Appellee:          Amish R. Doshi, Esq.
                       Doshi Legal Group, P.C.
                       1979 Marcus Avenue, Suite 210E
                       Lake Success, New York 11042

SEYBERT, District Judge:

           Before the Court is an appeal filed by Robin A. Patrusky

(“Patrusky” or “Appellant”) from Judge Alan S. Trust’s April 13,

2018 order (the “Order”) denying Patrusky’s motion to avoid Jungle

Treats, Inc.’s (“Jungle Treats” or “Appellee”) judicial lien in

the   principal   amount   of   $480,364.80   in   Patrusky’s   Chapter   7

Bankruptcy Proceeding (Bankruptcy No. 16-75552).         For the reasons

that follow, the Order is AFFIRMED and this appeal is DENIED.


                                                                        BACKGROUND

I.            Factual Background1

                             Patrusky                      owned        a    candy     company   called     Nutritious

Creations, Ltd. (“Nutritious”).                                                    In 2008, she entered into an

agreement with Jungle Treats to manufacture nut bars.                                                        When the

parties’ business relationship ended, Jungle Treats commenced a

New York State Court action against Patrusky and Nutritious.

Ultimately,                           Jungle                   Treats       obtained    a   judgment   against    both

Patrusky and Nutritious.                                           Jungle Treats’ $480,364.80 judgment lien

was entered by the Suffolk County Clerk’s Office on May 11, 2015

(the “Lien”).                               (Lien (D.E. 3 at 93-99) at 98.)

                             At the time, she lived at 12 Redan Drive, Smithtown, New

York (“the Home”), a house she purchased in 2004 for $815,000.00.

(Obj. to Mot. (D.E. 3 at 103-13) at 105; Appellant’s Br., D.E. 4,

at 2.)                According to Patrusky, as “her business began to fail” and

“her income diminished, she recognized the necessity of selling

her Homestead and placed [her home] on the market.”                                                       (Appellant’s

Br. at 6.)                            In October 2013 (before the Lien was entered), she

transferred the home to her daughter Jessica Cantanzaro and son-

in-law Michael Cantanzaro (the “Children”) for a sale price of




1 The following facts are taken from the Notice of Appeal
(D.E. 1) and the Bankruptcy Record (D.E. 3). The Bankruptcy
Record has attachments, which will be denoted as D.E. 3-1
through 3-5. This decision will refer to page numbers of the
Bankruptcy Record as they are denoted on the ECF filing system.
                                                                               2

$615,000.00 (the “2013 Transfer”), though in September 2013, the

house   had     been    appraised    at    approximately       $800,000.00.

(M. Cantanzaro Dep. (D.E. 3 at 115-25) at 118-120.) The sale price

was further reduced by a “gift of equity” of $92,250.00 and a

seller’s concession of $24,757.20.         (Obj. to Mot. at 106, ¶ 17;

M. Cantanzaro Dep. at 123.) Thus, the Children would pay the then-

outstanding mortgage of approximately $497,000.00.            (Obj. to Mot.

at 106, ¶ 18.)

            In March 2016, Jungle Treats learned of the 2013 Transfer

and commenced a state court action against Patrusky and the

Children for violations of the New York Debtor and Creditor Law

(“DCL”).      Jungle   Treats   alleged   that   the   2013   Transfer   was

fraudulent.      Patrusky and the Children answered; the parties

represent that the action has been stayed by Patrusky’s bankruptcy

petition.     (Obj. to Mot. at 107, ¶¶ 20-22.)

            In May 2016 (after the Lien was entered, and after Jungle

Treats brought the state court action for the 2013 Transfer), the

Children conveyed the Home back to Patrusky for no consideration

(the “2016 Transfer”).     (Obj. to Mot., at 107, ¶ 23; Deed Recorded

June 17, 2016, D.E. 3, at 127-31.)           The Children continued to

reside in the Home and Patrusky lived in the basement, which had

a bedroom and bathroom but no kitchen.           After the 2016 Transfer,

the Children continued to make payments associated with the Home,



                                    3

including the mortgage, utilities, and taxes.      (Obj. to Mot. at

107, ¶ 24; M. Cantanzaro Dep. at 117, 121.)

           Six months after the 2016 Transfer, on November 30, 2016,

Patrusky filed her bankruptcy petition.    (Pet., D.E. 3, at 4-61.)

And on June 13, 2017, Patrusky filed her motion for an order

avoiding Jungle Treats’ lien pursuant to 11 U.S.C. § 522(f).

(Mot., D.E. 3, at 62-64.)     In her Affirmation, Patrusky claimed

that at the time she filed her Petition, she was the “sole owner

in fee simple” of the Home.   (Affirmation (D.E. 3 at 65-67) at 66,

¶ 5.)   Patrusky averred the Home was encumbered by two mortgages:

a $546,636.09 Chase Mortgage and a $115,924.99 Capitol One home

equity line of credit. (Affirmation at 66, ¶ 7.) She also attached

an appraisal indicating the fair market value of the home was

$810,000.00.   (Appraisal, D.E. 3 at 71-86.)   She then claimed that

“[s]ince the Real Property is owned and occupied by the Debtor as

her principal residence, she is entitled to a homestead exemption

in the amount of $165,500.00 pursuant to New York CPLR § 5206(a).”

(Affirmation, ¶ 10.)    Because the sum of all the liens and the

claimed homestead exemption exceeded the appraised value of the

Home, Patrusky sought to avoid Jungle Treats’ judicial lien.

           Jungle Treats objected on two bases: (1) to avoid the

Lien, it must have attached to the Home after Patrusky acquired an

interest in the Home; and (2) Patrusky had disposed of the Home

within 10 years prior to the Petition with the intent to hinder,

                                 4

delay, or defraud Jungle Treats.        (Obj. to Mot. at 104, ¶¶ 4-5.)

With respect to its first argument, Jungle Treats relied upon In

re Scarpino (113 F.3d 338, 341 (2d Cir.1997)) and Farrey v.

Sanderfoot (591 U.S. 291, 111 S. Ct. 1825, 114 L. Ed. 2d 337

(2003)).     Jungle Treats argued these cases established that the

2015 Lien attached at the moment she acquired the Home--as Jungle

Treats saw it, with the 2016 Transfer.        (Obj. to Mot. at 108-10,

¶¶ 30-38.)

             In her reply, Patrusky argued that the 2013 Transfer was

fraudulent, and that “[u]nder New York law, assuming arguendo that

a Debtor has made a fraudulent conveyance, the Debtor continues to

possess a residual property right in the property conveyed, which

right antedates the docketing of the judgment lien.”               (Reply

(D.E. 3 at 132-42) at 133.)       Agreeing with Jungle Treats’ legal

assessment that in order for her to avoid the Lien, it must have

attached after she acquired an interest in the Home, Patrusky

posited that because the 2013 Transfer was fraudulent, she had an

interest in the Home that predated the 2015 Lien.

     A.      The Bankruptcy Court’s Decision

             The   Bankruptcy   Court   explained   its   Ruling   at   a

Conference on March 28, 2018 (the “Ruling Conference”).            (Hr’g

Tr., D.E. 3-5.)      The court characterized its “narrow” inquiry as

whether Patrusky could avoid Jungle Treats’ judicial lien “under

the unique timing circumstances of this dispute” and ruled that

                                    5

the Lien could not be avoided.          (Hr’g Tr. 6:9-16.)     The court then

turned to two cases it found “directly on point”: Scarpino and

Farrey.

           The   court    noted      that   when   Patrusky   “reacquired    the

property in 2016, the two mortgages [Chase and Capital One] granted

by the [C]hildren were already encumbering the property, and the

judgment immediately attached to the property as soon as [Patrusky]

acquired an interest in it.” (Hr’g Tr. 10:9-13.) The court viewed

Patrusky’s argument as she “now wishes to admit that she made a

fraudulent transfer of the property to her children in 2013, and

that she therefore always retained some form of equitable ownership

in the property, and that therefore her non-recorded equitable

interest in the property was always prior to Jungle Treats’

judgment lien.”         (Hr’g Tr. 12:4-9.)          The court characterized

Patrusky’s position as “tainted.”           (Hr’g Tr. 12:18-19.)      The court

agreed with Jungle Treats’ position that Patrusky could “not

utilize Section 522(f) to avoid its judgment lien because its lien

attached to the property . . . simultaneous[ly] with [Patrusky’s]

reacquisition of the property in June 2016.”             (Hr’g Tr. 9:3-6.)

II.   Procedural History

           On April 11, 2018, Patrusky appealed to this Court from

the Bankruptcy order.       (Notice of Appeal, D.E. 1.)         She filed her

brief on June 7, 2018, (Appellant’s Br.), and Jungle Treats filed

its   opposition   on    July   9,    2018,   (Appellee’s     Opp.,   D.E.   6).

                                        6

Patrusky filed her reply on July 18, 2018.                                              (Appellant’s Reply,

D.E. 7.)

                                                                     DISCUSSION

I.            Legal Standard

                             On appeal, this Court reviews the Bankruptcy Court’s

“legal conclusions de novo and its factual findings for clear

error.”                     Townsend v. Ganci, 566 B.R. 129, 133 (E.D.N.Y. 2017)

(citations omitted), aff’d sub nom. In re Townsend, 726 F. App’x

91 (2d Cir. 2018).                                             “Mixed questions of fact and law are subject

to de novo review.”                                             In re Vebeliunas, 332 F.3d 85, 90 (2d Cir.

2003) (citations omitted).                                            As the parties here do not dispute the

factual timeline dispositive to the issues, this Court will review

the Bankruptcy Court’s legal conclusions de novo.

II.           Analysis

                             Under New York’s “homestead exemption,” property not

exceeding $150,0002 that is “owned and occupied as a principal

residence[] is exempt from application to the satisfaction of a

money judgment.”                                    N.Y. C.P.L.R. § 5206(a).          “Property” includes “a

lot of land with a dwelling thereon.”                                             NY CPLR § 5206(a)(1).   The

exemption of a home worth more than $150,000 “is not void . . .

but the lien of a judgment attaches to the surplus.”                                                NY CPLR




2 The values for the exemption differ by county. Suffolk County,
where the Home is located, sets the value at $150,000. N.Y.
C.P.L.R. § 5206(a).
                                                                          7

§ 5206(d).     Furthermore, the Bankruptcy Code “allows a debtor to

‘avoid the fixing of’ a judgment lien to the extent that the lien

would impair an exemption to which the debtor would otherwise be

entitled.”     In re Scarpino, 113 F. 3d at 339 (quoting 11 U.S.C.

§ 522(f)).

             The issue here involves the timeline of events, and when

the judgment lien attached to the Home.           To compare, the timeline

in Scarpino was as follows: a bank acquired a judgment against

Scarpino that was entered in 1990.          Scarpino did not satisfy the

judgment.      Scarpino bought a house in 1994 after obtaining a

mortgage.     In 1995, he petitioned for Chapter 7 bankruptcy.            In

his petition, he listed the home as an asset and claimed the New

York homestead exemption.        Shortly thereafter, he moved to avoid

the bank’s judgment lien.        The bank opposed.     See In re Scarpino,

113 F. 3d at 339.     The bankruptcy court granted Scarpino’s motion

to avoid the lien and the district court affirmed, holding that

the bank’s lien “did not attach until sometime after Scarpino owned

the property and that he was therefore entitled to avoid the lien

pursuant to § 522(f).”     Id. at 340.       The Second Circuit reversed,

holding that “a judgment lien attaches at the moment of the

debtor’s postjudgment acquisition.”          Id. at 341.

             The Second Circuit noted the Supreme Court’s Farrey

decision,    which   explained    that    “the   critical   inquiry   remains

whether the debtor ever possessed the interest to which the lien

                                      8

fixed, before it fixed.   In re Scarpino, 113 F.3d at 341 (quoting

Farrey, 500 U.S. at 299, 111 S. Ct. at 1830).     If he or she did

not, § 522(f)(1) does not permit the debtor to avoid the fixing of

the lien on that interest.”   Farrey, 500 U.S. at 299, 111 S. Ct.

at 1830.   “Therefore, unless the debtor had the property interest

to which the lien attached at some point before the lien attached

to that interest, he or she cannot avoid the fixing of the lien

under the terms of § 522(f)(1).”     Id. at 296, 111 S. Ct. at 1829

(emphasis in original).

           As the Second Circuit observed, “[s]ince at least 1813,

New York has provided by statute for a lien that automatically

attaches to a judgment debtor’s real property if the judgment is

docketed in the county in which the property is located.”     In re

Scarpino, 113 F. 3d at 341 (citing Hulbert v. Hulbert, 216 N.Y.

430, 440, 111 N.E. 70, 73 (1916); NY CPLR § 5203).      “[T]he lien

extends not only to real property the debtor owned at the time the

judgment was docketed, but also to any real property acquired by

[her] thereafter.”   Id. at 341 (collecting New York state cases).

This is “New York’s settled rule.”   Id. at 342 (internal quotation

marks omitted).

           Patrusky, perhaps realizing that Scarpino and Farrey are

indeed on point, attempts to distinguish this case by arguing that

she “held fee simple title to the Homestead prior to the docketing

of [the Lien] and had only ceased being the title owner of the

                                 9

Homestead by virtue of the 2013 Transfer which [she] argues

constituted a fraudulent conveyance.”                                                    (Appellant’s Br. at 10

(emphasis in original).)                                             Essentially, she argues that since the

2013 Transfer was fraudulent, she acquired her legal interest3 in

the Home in 2004 and never lost it.                                                Thus, she argues, her interest

predated                    the           Lien,                and   the    Lien   is   avoidable.     She    further

encourages this Court to narrow the application of Scarpino and

Farrey.                       (Appellant’s Br. at 14-15.)                                 However, she does not

challenge                       Scarpino’s                      core       proposition    that   a   judicial    lien

attaches at the moment a debtor acquires a property.                                                         She only

asks this Court to find that she had the Home before the Lien was

entered here.                              (See Appellant’s Reply at 8 (“However, Appellant is

not attacking Scarpino’s holding so much as its inapplicability to

[her m]otion since, unlike the debtor in Scarpino, [she] owned a

pre-existing interest in the Homestead”).)

                             Jungle Treats responds that at the time the judgment

lien was entered in 2015--after the 2013 Transfer and before the

2016 Transfer--Patrusky had no legal interest in the Home.                                                     Jungle

Treats argues that the Children had the entire property interest

in the Home in 2015, because Patrusky had conveyed the Home to

them for value (albeit, below fair market value).                                                     Thus, Jungle



3 At various points in her brief, Patrusky refers to her “fee
simple title” (p. 10), being the “legal owner” (p. 11), “her
interest in the Homestead” (p. 11), and her “residual interest”
(p. 21).
                                                                             10

Treats   concludes,   the   Lien    “attached    simultaneously   with

[Patrusky’s] acquisition of the [Home] in June 2016.”      (Appellee’s

Br. at 8-9).   This Court agrees that the Lien attached to the Home

when Patrusky reacquired it in 2016, after the Lien had been

entered, and declines Patrusky’s invitation to limit the holdings

of Scarpino and Farrey to aid in this legal maneuvering.

          The Court is unmoved by Patrusky’s attempt to use her

own admittedly deceptive actions to avoid the Lien.         She cites

several cases and statutes for her proposition that she retained

her interest in the Home despite the 2013 transfer--all of which

are inapposite.   Empire Lighting Fixture Co. v. Practical Lighting

Fixture Co., which does not discuss the homestead exemption or

Section 522, held that “[a] fraudulent conveyance is void under

the New York statute, and may be disregarded, even by a creditor

whose judgment is entered afterwards.”      20 F. 2d 295, 296 (2d Cir.

1927).   Though Patrusky acknowledges that later Second Circuit

cases generally adopt the position that fraudulent transfers are

voidable, and not void per se, (see In re Hirsch, 339 B.R. 18

(E.D.N.Y. 2006) (“a fraudulent conveyance is voidable under New

York law, but is not void ab initio”) (comparing Empire Lighting

and In re Faraldi, 286 B.R. 498 (E.D.N.Y. 2002)), she argues that

DCL § 278 is aligned with Empire.       DCL § 278 states that

          1.   Where a conveyance or obligation is
               fraudulent   as   to  a   creditor,   such
               creditor, when his claim has matured, may,

                                   11

               as against any person except a purchaser
               for fair consideration without knowledge
               of the fraud at the time of the purchase,
               or one who has derived title immediately
               or immediately from such a purchaser,

          (a) Have   the   conveyance   set   aside   or
              obligation   annulled   to    the   extent
              necessary to satisfy his claim, or

          (b) Disregard the conveyance and attach or
              levy execution upon the property conveyed.

          At the outset, this section of the DCL is clearly

intended to protect valid creditors, not debtors who make legally

dubious transfers.    It allows a creditor to have a conveyance set

aside “to the extent necessary to satisfy his claim.”             Further,

while Patrusky now claims that the 2013 Transfer was fraudulent,

the Children did give consideration for the transaction when they

assumed the mortgage, and her son-in-law’s deposition testimony

indicated that the Children were not aware of any fraud at the

time she sold them the Home.       (M. Catanzaro Dep. at 120-121.)

Thus, by its plain terms, the statute does not apply.            And under

prevailing Second Circuit law, the transaction would merely be

voidable, not void.

          In   re   Faraldi   similarly   does   not   discuss    avoiding

judicial liens under Section 522 and departs from the general rule

that fraudulent transfers are voidable, not void.         In any event,

the case does not help Patrusky because even though the court

concluded that fraudulent transfers are void under applicable law,


                                  12

it did so to protect a creditor’s interest.        286 B.R. at 503 (“a

fraudulent conveyance is void under New York statute, and may be

disregarded,   even   by   a   creditor   whose   judgment   is    entered

afterwards”) (quoting Empire Lighting, 20 F. 2d at 296).          Finally,

to the extent Lawson v. Liberty Nat’l Bank & Trust Co., 18 B.R.

384 (W.D.N.Y. 1982), is more factually analogous, it predates

Scarpino and the Court declines to extend it.       In any event, this

Court disagrees with Lawson’s conclusion that a similarly evasive

series of transfers allowed a debtor to claim exemptions.

          The Court notes that other Circuits and lower courts

have reached a different result than Scarpino.         See, e.g. In re

Anderson, 496 B.R. 812, 816 (E.D. La. 2013):

          The court takes note of two decisions that are
          directly on point with the facts of this case.
          In re Scarpino . . . and In re Pederson, 230
          B.R. 158 (9th Cir. BAP 1999) by the Ninth
          Circuit Bankruptcy Appellate Panel. Both have
          held that a debtor who had a lien recorded
          against him while he owned no property, but
          then later acquired property, was not entitled
          to avoid the lien pursuant to §§ 522(f)(1)(A).
          Lower courts in both the Second and Ninth
          Circuits   have   accordingly   followed   the
          precedent in those cases.         This court,
          however, is not bound by either the Scarpino
          or Pederson decisions . . . and . . . will
          adopt [the] reasoning of [Eleventh Circuit
          cases].

However, just as the Louisiana district court was not required to

follow Second Circuit precedent and chose not to, this Court is




                                   13

not required follow conflicting precedent and chooses not to here,

especially where it is bound to follow Scarpino.

              Moreover, as already stated, Patrusky does not contest

the   core    holding   of   Scarpino,    so   conflicting   cases   are   not

concerning.      If she had bought the house for the first time in

2016, after the Lien, it appears she would agree that the Lien

would attach simultaneously, as it did in Scarpino.              She argues

that Scarpino does not apply because she never lost her interest

with the 2013 Transfer and thus her interest predated the Lien.

As already discussed, this Court does not agree, and finds that

she acquired her interest in the Home with the 2016 Transfer.

              The equities do not weigh in favor of concluding that

the 2013 Transfer is voidable.       As the Bankruptcy Court noted, the

cases offered by Patrusky for the proposition that “the equitable

interest should be recognized at the time of a fraudulent transfer

do so to benefit the judgment creditor, who was . . . defrauded by

the transfer, and not the debtor, who precipitated the dissipation

of her own asset[s].”        (Hr’g Tr. 14.)     Initially, though Patrusky

claims the 2013 Transfer is fraudulent, elsewhere in her brief,

she states that “[i]n or about October 2013, [she] conveyed legal

title to the Homestead to her daughter and son-in-law . . . for

value.”      (Appellant’s Br. at 6-7 (emphasis added).)        Whatever her

motives were, she transferred the Home to the Children in 2013, as

evidenced by the deed, and they assumed a mortgage.           In 2015, when

                                     14

the Lien was entered, she had no interest.               She reacquired her

interest    in    2016,   and      the   preexisting    Lien   simultaneously

attached.        Moreover,   she    certainly   has    not   admitted    to   the

fraudulent conveyance in the pending state court action accusing

her of that very thing.         (see Hr’g Tr. 12.)       Finally, Patrusky’s

claim that her motives for both transfers were not underhanded

(see Letter from Patrusky to Judge Trust, found at Bankr. 17-8025

D.E. 31), is belied by her attempts to avoid a valid judgment

against her.

            The Court appreciates Patrusky’s impulse to attempt to

save her home, but the manner in which she does so precludes the

Court, as it did the Bankruptcy Court, from finding that the Lien

can be legally avoided.         And as observed by the Bankruptcy Court,

if the Court adopted Patrusky’s position that the 2013 Transfer

should be disregarded, “Jungle Treats should be restored to the

position that it would have enjoyed absent the transfer.                Had that

occurred, there would have been sufficient value in the property

for a significant portion of the Jungle Treats judgment lien to

attach to, even considering the debtor’s homestead claim.”                (Hr’g

Tr. 17; see NY CPLR § 5206 (d) (“the lien of the judgment attaches

to the surplus”)).




                                         15

                           CONCLUSION

          For the foregoing reasons, the Bankruptcy Court’s order

is AFFIRMED and this appeal is DENIED.   The Clerk of the Court is

directed to mark this case CLOSED.



                                     SO ORDERED.



                                     /s/ JOANNA SEYBERT______
                                     Joanna Seybert, U.S.D.J.


Dated:    March   25 , 2019
          Central Islip, New York




                               16

